Citation Nr: 1747623	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for residuals of radical orchiectomy due to seminoma of the left testicle, to include as due to herbicide exposure.

2. Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1963 to May 1967. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In January 2014, the Veteran testified during a Board hearing at the RO.  A transcript of the hearing has been associated with the claims file. 

In a December 2015 decision, the Board in part reopened the claim for service connection for residuals of radical orchiectomy due to seminoma of the left testicle and remanded the claim for service connection for that disability, along with the claim for service connection for bladder cancer, for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

In April 2016, the Veteran appointed the Disabled American Veterans as his representative.  The Disabled American Veterans was given an opportunity to submit informal argument to the Board, but did not avail of that opportunity.


FINDINGS OF FACT

1. Seminoma of the left testicle did not have its onset in active service or for many years thereafter and is not related to such service, to include exposure to herbicide and fuel.
2. Bladder cancer did not have its onset in active service or for many years thereafter and is not related to such service, to include exposure to herbicide and fuel.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of radical orchiectomy due to seminoma of the left testicle, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for bladder cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in September 2010.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this case, the Veteran asserts that he developed seminoma of the left testicle and bladder cancer due to herbicide exposure during active service.

The Veteran's service personnel records show that he served in the Republic of Vietnam during the Vietnam era.  Therefore, exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  However, seminoma of the testicle and bladder cancer are not recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2016).  Therefore, service connection for residuals of radical orchiectomy due to seminoma of the left testicle and bladder cancer is not warranted on a presumptive basis.  

Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of seminoma or bladder cancer, or any genitourinary problems found to be indicative of either disorder.  The Veteran was diagnosed with seminoma of the left testicle in April 1990, more than 20 years after discharge from active service.  The Veteran was diagnosed with bladder cancer in April 2010, more than 40 years after discharge from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In support of his claim for residuals of radical orchiectomy due to seminoma of the left testicle, the Veteran submitted an August 2001 opinion from Dr. M., a private physician, stating that Agent Orange "may have contributed to the malignancy."  As phrased, however, and with no rationale, the opinion is too speculative and thus of little probative value.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  There is no competent, favorable medical opinion with respect to the bladder cancer.

At the January 2014 Board hearing, the Veteran indicated that his doctors have expressed the possibility that his bladder and testicular cancers could be related to Agent Orange exposure, despite the fact that they are not listed as diseases subject to presumptive service connection.  He noted that some of these doctors are retired and that none of them had put their opinions into writing (with the exception of Dr. M., whose opinion was too speculative for the granting of service connection).

In the remand portion of the December 2015 decision, the Board found that the Veteran's testimony regarding the possibility of a causal nexus was sufficient to warrant a VA examination.

The Veteran was afforded a VA examination in January 2016.  He reported his in-service duties of refueling planes for 9 months during his one-year deployment to Vietnam.  He reported one incident of a fuel leak which caused several active duty members, including the Veteran, to become wet with fuel on their clothes and boots.  He stated that occasionally he got fuel on his skin but could not describe how this happened or how often it occurred.  The examiner noted the diagnosis of testicular cancer in April 1991 and diagnosis of bladder cancer in April 2010.

In an accompanying opinion, the examiner stated that the Veteran's seminoma of the left testicle was not incurred in or caused by service.  The examiner explained that the medical literature does not associate testicular cancer with Agent Orange exposure or fuel exposure.  The examiner also stated that the Veteran's bladder cancer was not incurred in or caused by service.  The examiner noted that radiation for treatment of testicular cancer is a known risk factor for the development of bladder cancer.  The examiner noted that the Veteran was unable to provide a significant history of fuel exposure, describing one episode of getting fuel on his clothing and boots and being uncertain of how many times he got fuel on his hands.  The examiner noted that the Veteran could not recall more than one significant exposure to fuel.  The examiner noted that the medical literature cites the risk factors for bladder cancer as exposure to testicular radiation, chlorinated water, arsenic, aromatic hydrocarbons, aromatic amines, such as 2-naphthylamine, benzidine, and their precursors or derivatives and occupations as metal workers, painters, rubber industry workers, leather workers, textile and electrical workers, miners, cement workers, transport operators, excavating-machine operators, and jobs that involve manufacture of carpets, paints, plastics, and industrial chemicals.

Given the above, the Board finds that the Veteran's seminoma of the left testicle and bladder cancer did not have their onset during active service or for many years thereafter, and they are not related to such service, to include exposure to herbicide and fuel.  The Veteran was not diagnosed with either disorder until many years after discharge from active service.  A VA examiner opined that the Veteran's seminoma of the left testicle and bladder cancer are not related to active service, to include exposure to herbicide and fuel.  As the opinion was based on a review of the claims file, as well a review of the medical literature, the Board finds the opinion to be of great probative value.  Id.  Accordingly, service connection for residuals of radical orchiectomy due to seminoma of the left testicle and for bladder cancer is not warranted.  While the examiner indicated that the bladder cancer was secondary to the treatment for the seminoma of the left testicle, as service connection for the underlying disability is being denied, service connection for bladder cancer on a secondary basis is also not warranted.  See 38 C.F.R. § 3.310 (2016).  

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain and urinary frequency.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to decades after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disorders.  As discussed above, the medical evidence shows that his disabilities are not related to active service.

In conclusion, service connection for residuals of radical orchiectomy due to seminoma of the left testicle and for bladder cancer is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of radical orchiectomy due to seminoma of the left testicle, to include as due to herbicide exposure, is denied.

Service connection for bladder cancer, to include as due to herbicide exposure, is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


